Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13, 39-40 and 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Badey et al. (“Influence of Chemical and Plasma Treatments on the Adhesive Properties of PTFE with an Epoxy Resin”, International Journal of Adhesion and Adhesives, 16, 173-178, 1996) in view of Blankenbeckler et al. (WO 98/28470).
Regarding claims 1-4, 6, 8-9, 13, 56 and 58-59, Badey et al. teach a composition of matter consisting of a viscous material including a thermoset resin (including epoxy) and a wettable fluoropolymer fiber. Badey et al. are silent as to the specifics of the fluoropolymer fiber. However, Blankenbeckler et al. teach a fluoropolymer fiber comprising fluropolymer:cellulose 
Regarding claims 4 and 57, the wettable fluoropolymer is substantially wetted by the viscous material and not milled or chemically etched [0008]. The previous combination does not explicitly teach the viscous material uniformly wetting the fluoropolymer fiber. However, it would have been obvious to one of ordinary skill in the art to uniformly wet the fiber with the viscous material in order to obtain consistent properties across the composite and arrive at the claimed invention.
 Regarding claim 7,
Regarding claims 10 and 12, The previous combination is silent regarding the claimed amount of wettable fluoropolymer fiber. However, given Badey et al. teach inclusion of wettable fluoropolymer fiber with epoxy and bonding of such, it would have been obvious for one of ordinary skill in the art to arrive at the claimed amount of wettable fluoropolymer fiber in order to affect strength and in order to meet end use requirements. The wettable fluoropolymer fiber is substantially wetted by the viscous material and not milled or chemically etched.
Regarding claim 11, Badey et al. teach wettable fluoropolymer fiber. It would have been obvious to one of ordinary skill in the art to use fiber in the form of a nonwoven, woven or any other fabric known in the art.  
Regarding claim 39, the wettable fiber is free of surfactant. 
Regarding claim 40, 
Therefore, absent evidence of criticality regarding the presently claimed lack of sintering and given that cited art meets the requirements of the claimed composition, the previous combination clearly meet the requirements of present claims fiber. 
Regarding claim 55, the wettable fluoropolymer fiber includes essentially no surface modifications that increase the surface area or roughness of the wettable fluoropolymer fiber. 
Response to Arguments
Applicant's arguments filed 08/26/2020 regarding Auza have been fully considered, but Auza is not used in the rejection set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789